 



Exhibit 10.2

 

From:The Persons whose names and addresses are set out in Schedule 1 (the
“Shareholders”)1

 

To:Volution Immuno Pharmaceuticals SA, a company incorporated and registered in
Switzerland with its registered office at Place Des Eaux Vives 6, Case Postale
3461, Geneve 3 1211, Switzerland (the “Company”).

 

_________________ 2015

 

Dear Sirs,

 

Working Capital Advance between (i) the Shareholders and (ii) the Company

 

1.The Shareholders are pleased to make available to the Company a working
capital advance in the principal sum of up to the amount set out next to each
Shareholder’s name in column (3) of Schedule 1 (being an aggregate amount of up
to GBP £2,000,000) (the “Loan”) on the terms and subject to the conditions of
this letter agreement (“Letter Agreement”). The Company may draw the Loan in one
or more tranches (each, an “Advance”) by at least five days’ written notice to
the Shareholders (or by such shorter period of notice as the Shareholders may,
in their sole discretion, determine) in the form set out in Schedule 2 (a
“Drawdown Notice”), provided that the Company may not submit a Drawdown Notice
if any of the events specified in paragraph 5 below is occurring or has occurred
since the date hereof.

 

2.The Company will repay the Loan together with interest on it no later than
seven (7) days from the Offering (as the term is defined in share exchange
agreement between RPC Pharma Limited and Celsus Therapeutics PLC to be entered
into on or around the date hereof (the “SEA”)) or to the extent that the
Offering contemplated by the SEA does not complete soon after Completion (as
defined in the SEA) or Completion (as defined in the SEA) does not occur then
forthwith on demand on the earlier of (i) written notice or (ii) the date
falling five (5) years from the date hereof..

 

3.The principal amount of the Loan outstanding from time to time will carry
interest at the rate of three (3) per cent per annum accruing daily and payable
in arrears upon repayment of the Loan.

 

4.The Company will make all payments under or in respect of this Letter
Agreement for value on the due date in sterling (the “Payment Account”). If any
payment becomes due on a day which is not a day for which banks are open for
business in London and Geneva, the due date of such payment will be extended to
the next day for which banks are open for business in London and Geneva. The
Company will make all payments under or in respect of this facility without
set-off or counter-claim and free and clear of any withholding or deduction for
or on account of tax, save as may be required by law, provided that if the
Company is required to make such a deduction or withholding the Company will pay
to us such amount as will, after tax has been deducted or withheld, be the same
amount as we would have been entitled to receive in the absence of the tax
deduction or withholding.

 



 





1 To be determined.



 

1

 

 

5.Notwithstanding the above provisions of this Letter Agreement, the Loan and
all interest on it will become due and payable or repayable forthwith on demand
by us if: (i) the Company fails to pay any sum under this Letter Agreement when
due; or (ii) the Company is in breach of any provision of this Letter Agreement;
or (iii) the Company is in default under any other material financial obligation
to any person; or (iv) an administration order is made in relation to the
Company or a receiver or manager or administrative receiver (or equivalent
insolvency practitioner in Switzerland) is appointed in respect of the Company
or any of the Company’s assets or any shareholders' resolution is passed for the
winding up of the Company or any equivalent action in the Company’s jurisdiction
is taken; or (v) any petition is presented or any resolution proposed which may
lead to any such occurrence referred to in (iv) above; or (vi) any distress or
execution is levied on or affects any of the Company’s property or assets; or
(vii) the Company is unable to pay its debts as they fall due; or (viii) the
Company ceases to carry on business; or (ix) any regulatory or other third party
consents or authorisations necessary or desirable for the conduct of the
Company’s business are rejected or withdrawn; (x) any occurrence referred to in
any of paragraphs (iii) to (ix) above takes place in relation to any subsidiary
company of the Company, or any other event occurs, which we consider is
reasonably likely to have a material adverse effect on the business or financial
condition of the Company or its ability to perform its obligations hereunder.

 

6.The Company may make prepayment of the Loan (together with all interest
accrued thereon) in whole or in part by payment to the Payment Account at any
time upon at least one day’s written notice to us.

 

7.The Company will pay, on demand and on a full indemnity basis, all costs and
expenses (and any applicable sale taxes) which we may from time to time incur in
connection with enforcement of this Letter Agreement and/or the Loan if the
Company is in breach of any provision of this Letter Agreement.

 

8.Any demand or notice in respect of this Letter Agreement and/or the Loan will
be in writing in the English language and (without prejudice to any other
effective means of serving it) may be served on the relevant party personally or
by commercial courier addressed to the relevant party at its registered office
for the time being, or by fax to a fax number which has been specified by that
party for the service of notices upon it. Any such demand or notice so delivered
personally shall be deemed to have been received immediately upon delivery at
such office, any such demand or notice sent by commercial courier shall be
deemed to have been received at the time of signature of the courier’s delivery
receipt and any such notice sent by fax shall be deemed to have been received at
the time of transmission in legible form.

 

9.Time shall be of the essence in respect of the Company’s obligations under or
in respect of this Letter Agreement but no failure by us to exercise or delay by
us in exercising any right or remedy under or in respect of this Letter
Agreement shall operate as a waiver of it, nor shall any single partial or
defective exercise by us of any such right or remedy preclude any other or
further exercise of that or any other right or remedy.

 

10.Each party shall bear its own legal, accounting and administrative expenses
in connection with the transactions contemplated hereby.

 

2

 

 

11.This Letter Agreement may be executed in counterparts and shall be effective
when each party has executed a counterpart. Each counterpart shall constitute an
original of this Letter Agreement

 

12.This Letter Agreement, including any non-contractual obligations arising out
of or in connection with this Letter Agreement, shall be governed by and
construed in all respects in accordance with the law of England and Wales.

 

13.To accept the terms of this Letter Agreement which is intended to be binding
on both parties, please sign and return the enclosed copy within two days from
today's date, failing which this Letter Agreement shall lapse and the Loan will
not be made available to you.

 

    Yours faithfully,           Raymond Prudo           Stuart Ungar          
David Neep           David Byrne           James Hill           Nigel Brooksby  
    Agreed and accepted               for and on behalf of Volution Immuno
Pharmaceuticals SA  

 

Dated:    

 

3

 

 

Schedule 12

 

(1)
Shareholders Name   (2)
Address  

(3)3

Amount (GBP)

Dr. Raymond Prudo  

71 Shepherds Hill

London

N6 5RE

 

    Dr. Stuart Ungar  

Palm House

Eastern Shores

Abaco

Bahamas

 

    Mr David Neep  

Long Roof

Hervines Road

Amersham

Buckinghamshire

HP6 5HS

 

    Mr David Byrne  

62 Culverden Road

London

SW12 9LS

 

    Dr. James Hill  

12 St. Georges Road

Twickenham

TW1 1QR

 

    Mr Nigel Brooksby  

43 The Ridgeway

Rothley

Leicester

LE7 7LE

   



 



 



2 Shareholder participants (and corresponding loan amount) to be determined.

3 To be determined.

 



4

 

 

Schedule 2
Drawdown Notice

 

From:Volution Immuno Pharmaceuticals SA (the “Company”)

To:Dr. Raymond Prudo

Dr. Stuart Ungar

Mr David Neep

Mr David Byrne

Dr. James Hill

Mr Nigel Brooksby

(together the “Shareholders”)

 

Dated:     ____________20__

 

Dear Sirs

 

Working Capital Advance between (i) the Shareholders and (ii) the Company (the
“Letter Agreement”)



1.We refer to the Letter Agreement. This is a Drawdown Notice. Capitalised but
undefined terms in this Drawdown Notice are as set out in the Letter Agreement.

 

2.We wish to borrow an Advance on the following terms:

 

Proposed date of Advance: [      ] (or, if that is not a Business Day, the next
Business Day) Amount: [       ]

 

3.We confirm that as at date of this Drawdown Notice:

 

(a)no event specified in paragraph 5 of the Letter Agreement is occurring or has
occurred since the date of the Letter Agreement; and

 

(b)we are entitled to submit this Drawdown Notice in accordance with paragraph 1
of the Letter Agreement.

 

4.The proceeds of the Advance should be credited to [account].

 

5.This Drawdown Notice is irrevocable.

 

Yours faithfully           for and on behalf of Volution Immuno Pharmaceuticals
SA  

 

5



